Citation Nr: 1219813	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-15 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from February 1951 to January 1953.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a claim for SMP based on the need for aid and attendance. 

The Veteran had previously requested to attend a hearing before a Decision Review Officer (DRO) at the RO, but withdrew this request pursuant to correspondence dated June 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

This case must be remanded before reaching a final appellate decision.                 While the Board regrets the additional delay that will result, further development is required to supplement the record.

Under VA law, increased pension is a benefit payable to a veteran by reason of  need for aid and attendance or by reason of being housebound. See 38 U.S.C.A.           § 1521(d), (e) (West 2002 & Supp. 2011); 38 C.F.R. § 3.351(a)(1) (2011).

The Veteran's claim is one for entitlement to special monthly pension at an increased rate, specifically based on the need for aid and attendance. He has already been awarded non-service connected pension benefits with a partial degree of increase due to housebound status. An award of SMP based on the need for aid and attendance would be a greater benefit as it constitutes a higher monthly rate of pension. 

Also, for purpose of clarification, the Board observes that while currently legally entitled to SMP along with housebound status, the Veteran does not actually  receive VA pension benefits because of excessive income (due to receipt of                 Social Security Administration (SSA) benefits). That does not exclude consideration of the current appeal however, inasmuch as the Maximum Annual Pension Rate (MAPR) is also higher for pension based on need for aid and attendance. The MAPR when offset by total earned income determines the resultant level of pension eligibility. With a higher MAPR, there is the potential that the Veteran's total other earned income will fall under the threshold needed to qualify for a pension. The Board will consider the instant appeal accordingly.  

Pursuant to 38 C.F.R. 3.351(c), a veteran, spouse, surviving spouse or parent will be considered in need of regular aid and attendance if he or she: (1) Is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) Is a patient in a nursing home because of mental or physical incapacity; or (3) Establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). 
The provisions of 38 C.F.R. § 3.352(a) state, in turn, that the following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable, frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. "Bedridden"         will be a proper basis for the determination. For the purpose of this paragraph "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made. The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition  as a whole. It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition        is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others.

Thus far, there is nothing to indicate that the Veteran has qualifying severely diminished visual acuity or is a patient in a nursing home due to incapacity, such that he would automatically be deemed in need of aid and attendance. Therefore, there must be a factual determination of the need for aid and attendance under the criteria indicated at 38 C.F.R. § 3.352(a). For purpose of making this adjudicative determination, the Veteran underwent a September 2008 VA Compensation and Pension examination. That examination found that the Veteran resided in an apartment alone and was able to bathe, shower, and complete all activities of daily living on his own without assistance. He also had a car at his disposal and drove on a daily basis. These findings suggest a great deal of functional independence. However, the Board hesitates to reach any conclusion from the above regarding need for aid and attendance, given that this examination was nearly four years ago, and moreover given that at the time the Veteran had a diagnosis of metastatic lung cancer, with ongoing radiation therapy. To obtain a more contemporaneous portrayal of the Veteran's functional capacity, another exam is deemed necessary. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC should contact the Cleveland, Ohio    VA Medical Center (VAMC) and request copies of the Veteran's treatment records dated since March 2009. Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with the Veteran's "Virtual VA" claims folder. 

2. The RO/AMC should then schedule the Veteran for another VA examination for purposes of determining whether the Veteran is functionally in need of aid and attendance. The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should indicate whether the Veteran's nonservice-connected and service-connected disabilities considered together incapacitate him to such an extent that he cannot care for himself without the regular aid and assistance of another person, or that any such disability has rendered him bedridden. The examiner is requested to consider each existing condition and its impact on              the Veteran's ability to perform acts of daily living, including keeping herself clean and presentable, feeding, dressing and undressing herself, and attending to the needs of nature.

The VA examiner is reminded of the need to provide a complete and thorough rationale for all conclusions reached.

3. A review of the claims file should then be undertaken. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

